Appeal from judgment, Supreme Court, New York County, entered January 25, 1978, unanimously dismissed as academic without costs or disbursements. Amended judgment, Supreme Court, New York County, entered August 3, 1978, unanimously modified, on the law and on the facts, to provide that interest be calculated from August 15, 1974, instead of September 19, 1972, and otherwise affirmed, without costs or disbursements, on the opinion of Justice Schwartz. The plaintiff did not suffer its damages until August 15, 1974, when it paid the final sum to the substitute subcontractor. Thus, only on that date did the aggregate amount paid to the substitute subcontractor exceed, for the first time, the total that plaintiff would have been required to pay to defendant as subcontractor. Settle order. Concur—Kupferman, J. P., Birns, Evans and Lane, JJ.